 

THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE BEEN ACQUIRED FOR INVESTMENT
AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF.
NO SUCH SALE OR DISPOSITION MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION
STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL REASONABLY ACCEPTABLE TO THE
COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.

 

GTX CORP.

CONVERTIBLE PROMISSORY NOTE

 

Principal Amount: $35,000.00 USD July 30, 2018

 

WHEREAS on July 30, 2018, RB Capital Partners, Inc., with its offices at 2856
Torrey Pines Road, La Jolla, California, 92037 (the “Holder”) loaned funds
totaling, $35,000.00 to GTX Corp., a Nevada corporation with its office at 117
W. 9th Street, Suite 1214; Los Angeles, California 90015 (the “Company”).
Payment for the loan was made in full, directly to the Company in the form of a
Wire Transfer.

 

WHEREAS the Company and Holder further agreed that such services provided by the
Holder to the Company would be evidenced in a convertible note, which
convertible note would be convertible into shares of common stock of the Company
at the rate of $1.20 in accordance with Section 3 below;

 

NOW THEREFORE THIS AGREEMENT WITNESSES that for and in consideration of the
mutual premises and the mutual covenants and agreements contained herein, the
parties covenant and agree each with the other as follows:

 

1. Principal and Interest.

 

1.1 The Company, for value received, hereby promises to pay to the order of the
Holder the sum of Thirty-Five Thousand Dollars ($35,000.00), which amount
represents the amount owed to Holder as of July 30, 2018.

 

1.2 This Convertible Promissory Note (the 11Note”) shall bear twelve percent
(12%) interest per annum. This Note shall be payable upon demand (“Demand
Date”). Commencing on the Demand Date, all principal shall be payable by the
Company upon demand made by the Holder. The Note is for a period of (12) months
and cannot be converted until (6) months from the date first written above has
passed.

 

1.3 Upon payment in full of the principal, this Note shall be surrendered to the
Company for cancellation.

 

 1 

 

 

1.4 The principal under this Note shall be payable at the principal office of
the Company and shall be forwarded to the address of the Holder hereof as such
Holder shall from time to time designate.

 

2. Attorney’s Fees. If the indebtedness represented by this Note or any part
thereof is collected in bankruptcy, receivership or other judicial proceedings
or if this Note is placed in the hands of attorneys for collection after
default, the Company agrees to pay, in addition to the principal payable
hereunder, reasonable attorneys’ fees and costs incurred by the Holder.

 

3. Conversion.

 

3.1 Voluntary Conversion. The Holder shall have the right, exercisable in whole
or in part, to convert the outstanding principal into a number of fully paid and
non-assessable whole shares of the Company’s $0.0001 par value common stock
(“Common Stock”) determined in accordance with Section 3.2 below.

 

3.2 Shares Issuable. The number of whole shares of Common Stock into which this
Note may be voluntarily converted (the “Conversion Shares”) shall be determined
by dividing the aggregate principal amount borrowed hereunder by $1.20 (the
“Note Conversion Price”); provided, however, that, in no event, shall Holder be
entitled to convert any portion of this Note in excess of that portion of this
Note upon conversion of which the sum of (I) the number of shares of Common
stock beneficially owned by Holder and its affiliates (other than shares of
Common Stock which may be deemed beneficially owned through the ownership of the
unconverted portion of this Note or the unexercised or unconverted portion of
any other security of Maker subject to a limitation on conversion or exercise
analogous to the limitations contained herein) and (2) the number of shares of
common stock issuable upon the conversion of the portion of this Note with
respect to which the determination of this proviso is being made, would result
in the beneficial ownership by Holder and its affiliates of more than 4.99% of
the outstanding shares of common stock of the Company. For purposes of the
proviso to the immediately preceding sentence, beneficial ownership shall be
determined in accordance with Section 13(d) of the Securities Exchange Act of
1934 and Regulation 13D-G thereunder, except as otherwise provided in clause (1)
of such proviso. The number of shares of Common Stock to be issued upon each
conversion of this Note shall be determined by dividing the Conversion Amount
(as defined below) by the Note Conversion Price. The Term “Conversion Amount”
means, with respect to any conversion of this Note, the sum of (1) the principal
amount of this Note to be converted in such conversion plus, (2) at the
Company’s option, accrued and unpaid interest, if any, on such principal amount
at the interest rate provided in this Note to the conversion date, provided;
however , that the Company shall have the right to pay any or all interest in
cash.

 

3.3 Notice and Conversion Procedures. After receipt of demand for repayment, the
Company agrees to give the Holder notice at least five (5) business days prior
to the time that the Company repays this Note. If the Holder elects to convert
this Note, the Holder shall provide the Company with a written notice of
conversion setting forth the amount to be converted. The notice must be
delivered to the Company together with this Note. Within twenty (20) business
days of receipt of such notice, the Company shall deliver to the Holder
certificate(s) for the Common Stock issuable upon such conversion and, if the
entire principal amount was not so converted, a new note representing such
balance.

 

 2 

 

 

3.4 Other Conversion Provisions.

 

(a) Adjustment of Note Conversion Price. In the event the Company shall in any
manner, subsequent to the issuance of this Note, approve a reclassification
involving a reverse stock split and subdivision of the Company’s issued and
outstanding shares of Common Stock, the Note Conversion Price shall forthwith be
unaffected. In the event the Company shall in any manner, subsequent to the
issuance of this Note, approve a reclassification involving a forward stock
split and subdivision of the Company’s issued and outstanding shares of Common
Stock, the Note Conversion Price shall forthwith be unaffected.

 

(b) Common Stock Defined. Whenever reference is made in this Note to the shares
of Common Stock, the term “Common Stock” shall mean the Common Stock of the
Company authorized as of the date hereof, and any other class of stock ranking
on a parity with such Common Stock. Shares issuable upon conversion hereof shall
include only shares of Common Stock of the Company.

 

3.5 No Fractional Shares. No fractional shares of Common Stock shall be issued
upon conversion of this Note. In lieu of the Company issuing any fractional
shares to the Holder upon the conversion of this Note, the Company shall pay to
the Holder the amount of outstanding principal hereunder that is not so
converted.

 

4. Representations, Warranties and Covenants of the Company. The Company
represents, warrants and covenants with the Holder as follows:

 

(a) Authorization; Enforceability. All corporate action on the part of the
Company, its officers, directors and stockholders necessary for the
authorization, execution and delivery of this Note and the performance of all
obligations of the Company hereunder has been taken, and this Note constitutes a
valid and legally binding obligation of the Company, enforceable in accordance
with its terms except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, and (ii) as limited by laws relating
to the availability of specific performance, injunctive relief or other
equitable remedies.

 

(b) Governmental Consents. No consent, approval, qualification, order or
authorization of, or filing with, any local, state or federal governmental
authority is required on the part of the Company in connection with the
Company’s valid execution, delivery or performance of this Note except any
notices required to be filed with the Securities and Exchange Commission under
Regulation D of the Securities Act of 1933, as amended (the “1933 Act”), or such
filings as may be required under applicable state securities laws, which, if
applicable, will be timely filed within the applicable periods therefor.

 

 3 

 

 

(c) No Violation. The execution, delivery and performance by the Company of this
Note and the consummation of the transactions contemplated hereby will not
result in a violation of its Certificate of Incorporation or Bylaws, in any
material respect of any provision of any mortgage, agreement, instrument or
contract to which it is a party or by which it is bound or, to the best of its
knowledge, of any federal or state judgment, order, writ, decree, statute, rule
or regulation applicable to the Company or be in material conflict with or
constitute, with or without the passage of time or giving of notice, either a
material default under any such provision or an event that results in the
creation of any material lien, charge or encumbrance upon any assets of the
Company or the suspension, revocation, impairment, forfeiture or nonrenewal of
any material permit, license, authorization or approval applicable to the
Company, its business or operations, or any of its assets or properties.

 

5. Representations and Covenants of the Holder. The Company has entered into
this Note in reliance upon the following representations and covenants of the
Holder:

 

(a) Investment Purpose. This Note and the Common Stock issuable upon conversion
of the Note are acquired for investment and not with a view to the sale or
distribution of any part thereof, and the Holder has no present intention of
selling or engaging in any public distribution of the same except pursuant to a
registration or exemption.

 

(b) Private Issue. The Holder understands (i) that this Note and the Common
Stock issuable upon conversion of this Note are not registered under the 1933
Act or qualified under applicable state securities laws, and (ii) that the
Company is relying on an exemption from registration predicated on the
representations set forth in this Section 8.

 

(c) Financial Risk. The Holder has such knowledge and experience in financial
and business matters as to be capable of evaluating the merits and risks of its
investment, and has the ability to bear the economic risks of its investment.

 

(d) Risk of No Registration. The Holder understands that if the Company does not
register with the Securities and Exchange Commission pursuant to Section 12 of
the Securities Exchange Act of 1934 (the “1934 Act”), or file reports pursuant
to Section l5(d) of the 1934 Act, or if a registration statement covering the
securities under the 1933 Act is not in effect when it desires to sell the
Common Stock issuable upon conversion of the Note, it may be required to hold
such securities for an indefinite period. The Holder also understands that any
sale of the Note or the Common Stock which might be made by it in reliance upon
Rule 144 under the 1933 Act may be made only in accordance with the terms and
conditions of that Rule.

 

6. Assignment. Subject to the restrictions on transfer described in Section 8
below, the rights and obligations of the Company and the Holder shall be binding
upon and benefit the successors, assigns, heirs, administrators and transferees
of the parties.

 

7. Waiver and Amendment. Any provision of this Note may be amended, waived or
modified upon the written consent of the Company and the Holder.

 

 4 

 

 

8. Transfer of This Note or Securities Issuable on Conversion Hereof. With
respect to any offer, sale or other disposition of this Note or securities into
which this Note may be converted, the Holder will give written notice to the
Company prior thereto, describing briefly the manner thereof. Unless the Company
reasonably determines that such transfer would violate applicable securities
laws, or that such transfer would adversely affect the Company’s ability to
account for future transactions to which it is a party as a pooling of
interests, and notifies the Holder thereof within five (5) business days after
receiving notice of the transfer, the Holder may effect such transfer. The Note
thus transferred and each certificate representing the securities thus
transferred shall bear a legend as to the applicable restrictions on
transferability in order to ensure compliance with the 1933 Act, unless in the
opinion of counsel for the Company such legend is not required in order to
ensure compliance with the 1933 Act. The Company may issue stop transfer
instructions to its transfer agent in connection with such restrictions.

 

9. Notices. Any notice, other communication or payment required or permitted
hereunder shall be in writing and shall be deemed to have been given upon
delivery if personally delivered or three (3) business days after deposit if
deposited in the United States mail for mailing by certified mail, postage
prepaid. Each of the above addressees may change its address for purposes of
this Section by giving to the other addressee notice of such new address in
conformance with this Section.

 

10. Governing Law. This Note is being delivered in and shall be construed in
accordance with the laws of the State of California, without regard to the
conflicts of law provisions thereof.

 

11. Heading; References. All headings used herein are used for convenience only
and shall not be used to construe or interpret this Note. Except as otherwise
indicated, all references herein to Sections refer to Sections hereof.

 

12. Waiver by the Company. The Company hereby waives demand, notice,
presentment, protest and notice of dishonor.

 

13. Delays. No delay by the Holder in exercising any power or right hereunder
shall operate as a waiver of any power or right.

 

14. Severability. If one or more provisions of this Note are held to be
unenforceable under applicable law, such provision shall be excluded from this
Note and the balance of the Note shall be interpreted as if such provision was
so excluded and shall be enforceable in accordance with its terms.

 

15. No Impairment. The Company will not, by any voluntary action, avoid or seek
to avoid the observance or performance of any of the terms to be observed or
performed hereunder by the Company, but will at all times in good faith assist
in the carrying out of all the provisions of this Note and in the taking of all
such action as may be necessary or appropriate in order to protect the rights of
the Holder of this Note against impairment.

 

[SIGNATURE PAGE TO FOLLOW]

 

 5 

 

 

IN WITNESS WHEREOF, GTX Corp. has caused this Note to be executed in its
corporate name and this Note to be dated, issued and delivered, all on the date
first above written.

 

“MAKER”       GTX Corp, a Nevada corporation           Signature: Patrick
Bertagna - Chief Executive Officer       “Lender”       Name  

 

 6 

 

 